                                                                                                                    Case 4:16-cv-02001-JSW Document 162 Filed 07/21/21 Page 1 of 1




                                                                                                             1 RICHARD R. PATCH (State Bar No. 88049)
                                                                                                               CLIFFORD E. YIN (State Bar No. 173159)
                                                                                                             2 CRISTA WELCH (State Bar No. 312582)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             3 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             4 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                                                                                             5 Email: ef-rrp@cpdb.com
                                                                                                                       ef-cey@cpdb.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6        ef-cnw@cpdb.com

                                                                                                             7 Attorneys for Defendant
                                                                                                               DISH NETWORK L.L.C.
                                                                                                             8

                                                                                                             9                                    UNITED STATES DISTRICT COURT
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                   NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 NARCISO FUENTES, individually, on behalf               Case No. 4:16-cv-02001-JSW
                                                                                                               of others similarly situated, and on behalf of
                                                                                                            12 the general public,
                                                                                                                                                                      DISH NETWORK L.L.C.’S CONSENT TO
                                                                                                            13                       Plaintiff,                       PUBLIC FILING OF CONN
                                                                                                                                                                      DECLARATION, EXHIBIT H
                                                                                                            14             v.                                         (DKT. 156-3)

                                                                                                            15 DISH NETWORK, L.L.C.; and DOES 1
                                                                                                               through 50, inclusive,
                                                                                                            16
                                                                                                                              Defendants.
                                                                                                            17

                                                                                                            18             In response to Plaintiff’s Administrative Motion To File Deposition Testimony and Exhibit

                                                                                                            19 Designated “Confidential” Pursuant To Protective Order Under Seal (Dkt No. 156) (“Plaintiff’s

                                                                                                            20 Administrative Motion”) and the Order Regarding Plaintiff’s Administrative Motion To Seal (Dkt.

                                                                                                            21 No. 159), DISH Network L.L.C. states that it is not necessary that Exhibit H to the Declaration of

                                                                                                            22 Elliot Conn (Dkt. 156-3) (which exhibit contains excerpts from the Deposition of DISH Sales

                                                                                                            23 Director Mark Vervaet, taken on September 25, 2020, and Exhibit 13 to the deposition) be filed

                                                                                                            24 under seal, and, DISH consents to its public filing.

                                                                                                            25 DATED: July 21, 2021                         COBLENTZ PATCH DUFFY & BASS LLP

                                                                                                            26                                              By:
                                                                                                                                                                  CLIFFORD E. YIN
                                                                                                            27
                                                                                                                                                                  Attorneys for Defendant
                                                                                                            28                                                    DISH NETWORK L.L.C.

                                                                                                                 09617.065 4819-2631-2178.1               1                    Case No. 4:16-cv-02001-JSW
                                                                                                                    DISH NETWORK L.L.C.’S CONSENT TO PUBLIC FILING OF CONN DECLARATION, EXHIBIT H
